Citation Nr: 1736191	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office) in Winston-Salem, North Carolina.

In December 2016, in pertinent part, the Board reopened and remanded this claim for further development.  The claim has now been returned to the Board for further appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence of record, including the Veteran's lay reports, reflect that his low back disability had onset during active duty service and has continued since service.


CONCLUSION OF LAW

A low back disability was incurred during service.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for a low back disability is being granted herein.  Any error related to these duties is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative joint disease or arthritis of the lumbar spine.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In a June 2011 VA treatment notation and again in his October 2015 VA Form 9, the Veteran contended the anesthesia he was given for his herniorrhaphy and hemorrhoidectomy in service was the cause of his lower back condition, which continued following service.  Specifically, the Veteran reported the anesthetics he received "deadened" him from the waist down.  Additionally, in his May 2014 Notice of Disagreement, the Veteran reported having to lift and carry heavy objects in order to build bridges in service which caused additional back aches.

VA medical treatment notations from April 2010 to June 2015 reflect continued complaints of back pain.  More specifically, an April 2010 VA treatment notation assessed the Veteran with back pain/degenerative joint disease.  These diagnoses satisfy the first prong of the service connection claim.

A review of the Veterans' service treatment records show that while his September 1958 Report of Medical Examination for purposes of separation documented a normal spine, he did suffer back injuries while in service.  Specifically, he was diagnosed with an acute back strain in March 1951 after doing construction work and prescribed bed rest.  The pain was located in the small of his back.  Thereafter, in February 1952, his records show he reported reoccurring backaches.

The Board acknowledges there is no positive medical opinion of record which links the Veteran's present low back disability to his service.  However, the record does include favorable evidence consisting of the Veteran's statements of back pain persisting following his surgery in service, as well as several in-service notations of an acute back strain.

The Board has considered the Veteran's statements and finds that he is competent to report his symptoms of persistent back pain as those symptoms are readily observed by lay persons.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Therefore, based on the documented back pain in service as well as the Veteran's statements regarding continuity of symptomatology, the Board finds the Veteran should be given the benefit of the doubt that his low back disability had onset during and has persisted since service.  

Accordingly, the Board finds that the preponderance of the evidence supports granting the Veteran's claim for service low back disability.  Therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a low back disability is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


